The accused moved the court to set aside the verdict on the ground that it was against the evidence; the court denied the motion and the accused appealed. The evidence was conflicting, and we cannot review the credibility of witnesses nor the weight of testimony, nor hold in this case that the jury could not *Page 750 
reasonably have rendered the verdict they did. Upon this record there was no remote possibility that this appeal could be sustained unless our long-established rule controlling appeals of this character should be set aside. State v. Laudano, 74 Conn. 638,51 A. 860; Chesebro v. Lockwood, 88 Conn. 220, 91 A. 188;Schleifenbaum v. Rundbaken, 81 Conn. 623, 71 A. 899;Root v. New Haven Trust Co., 82 Conn. 600, 74 A. 950.
   There is no error.